El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
La See. 28 de la Ley de Personal, Ley Núm. 345 de 12 de mayo de 1947 (3 L.P.R.A. see. 668), dispone que:
“Todos los empleados en el Servicio por Oposición y en el Servicio sin Oposición excepto los de emergencia, tendrán dere-*455cho a licencia y vacaciones a razón de dos días y medio por cada mes de servicio y a licencia por enfermedad a razón de un día y medio por cada mes de servicio, excluyendo en ambos casos los domingos y días de fiesta legal. La autoridad nominadora de acuerdo con los empleados determinará la fecha en que éstos disfrutarán de sus vacaciones anuales dentro del transcurso de cada año, en la forma que fuere más compatible con las nece-sidades del servicio; Disponiéndose, que cada empleado tendrá derecho a disfrutar de dichas vacaciones durante un período de no menos de quince (15) días consecutivos.
“Las reglas prescribirán las horas de trabajo, los días feria-dos, la asistencia y las licencias por vacaciones y enfermedad y las licencias especiales por causa justificada, con paga o sin paga, según fuere el caso.”
El Reglamento de Personal aprobado con fecha 9 de sep-tiembre de 1952 por la autoridad concedida en la sección transcrita — 3 R.&R.P.R. see. 647-114 — en sus incisos (b) y (c) dispone lo siguiente:
“(b) Los empleados que dejen de tomar la licencia de va-caciones concedida por la Ley podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cual-quier año natural.
“(c) Las autoridades nominadoras podrán conceder licencia de vacaciones en exceso de treinta (30) días laborables en cual-quier año natural a aquellos empleados que tengan licencia acu-mulada, según lo dispuesto en el inciso anterior. La licencia de vacaciones, sin embargo, no podrá exceder de sesenta (60) días laborables en cualquier año natural.”
El demandante en la presente acción prestó servicios por más de cinco años a la demandada, agencia del Estado Libre Asociado. El 15 de julio de 1955 comenzó a disfrutar de las vacaciones que tenía acumuladas al final de las cuales cesaría en las funciones de su cargo. A julio 15 tenía acu-mulados 63% días, a razón de 2% días por cada mes de servicio. Sólo se le concedieron 55 días ya que durante el año 1955 había disfrutado de 5 días de licencia. El deman-dante alega que tiene derecho a disfrutar de los 8% días en *456exceso de la licencia concedida. Sostiene además, que pro-cede se le acrediten vacaciones por los días de licencia que tiene derecho a disfrutar antes de ser efectiva su renuncia.
El tribunal de instancia sostuvo la primera contención del peticionario pero le negó razón en la segunda. Deman-dante y demandado recurrieron ante nos.
La contención del demandante, con la cual estuvo de acuerdo el juez sentenciador, es al efecto de que la See. 28 de la Ley de Personal, antes transcrita, no limita el nú-mero de días que un empleado pueda acumular para disfrutar de licencia por vacaciones y que la disposición reglamentaria que los limita a 60 días está en contra de la clara disposición de la ley.
Es principio cardinal de hermenéutica el que a las palabras, al lenguaje de una ley, debe dársele la interpreta-ción que valide el propósito que tuvo el legislador al aprobar la medida. Enunciado este principio, pasemos a la consi-deración de la cuestión planteada.
El propósito de la disposición que estudiamos — See. 28, Ley de Personal — es concederle al empleado un período de descanso que le ayude a reparar periódicamente las fuer-zas que el diario trajín agota, así como brindarle la ocasión de compartir más intensamente con su familia un período razonable de vacaciones anualmente. Es la única oportuni-dad que tiene para poder gozar de la compañía de su familia durante todo el día por un período razonable. Es un jalón más en la lucha por la emancipación de los asalariados. Es un paso más en la redención que comenzó en Australia a mediados de la centuria pasada cuando James Galloway logró la implantación de la jornada diaria de 8 horas de trabajo. Véase, Autoridad de Comunicaciones v. Tribl. Superior, 87 D.P.R. 1 (1962).
En la opinión emitida en el caso de Butler v. United States, 101 Ct. Cl. 641 (1944), se expone el propósito de esta legislación así:
*457“Como sostuvo esta corte hace ya más de medio siglo, la licencia anual por vacaciones no es una fórmula congresional para aumentar la paga del empleado, sino que es concedida a manera de respiro a los fines de proporcionar una interrupción en las labores que desempeña el empleado para el bienestar co-mún, permitiéndole regresar con nuevos bríos a servir a su país. Según lo expresó el Juez Nott en Harrison v. United States, 26 Ct. Cls. 259, 269, la licencia anual fué establecida ‘para ase-gurar al empleado un período para su descanso y recuperación.’ No fué creada para concederse a manera de bonificación al se-pararse el empleado del servicio...”
Además Harrison v. United States, 26 Ct. Cl. 259 (1891); Nicholson v. Amar, 45 P.2d 697 (Calif. 1935); Rodó, El Mirador de Próspero, El Trabajo Obrero en el Uruguay, Obras Completas, editadas por Rodríguez Monegal, págs. 637, 643 (Madrid 1957).
Ese, repetimos, es precisamente el propósito de esta le-gislación, proporcionar un período de descanso anual al em-pleado. No es la intención legislativa ofrecerle un medio al empleado para que trabaje año tras año sin descanso, para que al cabo de un período largo de servicio pueda tener de-recho a disfrutar de unas largas vacaciones. Si eso se per-mitiera, quedaría destruido el propósito que tuvo el legislador al aprobar la ley: descanso periódico al empleado con la oportunidad de compartir con los suyos durante días enteros un período razonable de vacaciones. Si se permitiera que las vacaciones se acumularan indefinidamente, el empleado al cesar en su cargo podría disfrutar de todas las que hubiera acumulado, con paga, y no habría nada que le impidiera durante ese período comenzar en otro empleo con un patrono particular, sin disfrutar nunca del descanso que la Asam-blea Legislativa entiende que debe disfrutar como una cues-tión de interés público, ya que en la política establecida por la Asamblea Legislativa para el disfrute de vacaciones no sólo está envuelto el bienestar del empleado y su familia sino el de la comunidad en general. Como expresó Rodó, en *458el ensayo antes citado: “Sofístico fuera sostener que en el obrero que rinde la vida o la salud al exceso de trabajo no hay comprometido más que un interés individual, al que el Estado debe permanecer ajeno.”
Teniendo en cuenta el propósito que inspira la le-gislación que en este caso consideramos, pasemos a examinar la disposición en controversia. Luego de establecer la ley que los empleados “tendrán derecho a licencia y vacaciones a razón de 2% días por cada mes de servicio” o sea, a 30 días anuales, se dispone que “ [l]a autoridad nominadora de acuerdo con los empleados determinará la fecha en que éstos disfrutarán de sus vacaciones anuales dentro del transcurso de cada año” (Énfasis suplido.) Así vemos que la ley ex-presamente dispone que la autoridad nominadora se pondrá de acuerdo con los empleados para fijar sus vacaciones anuales dentro del transcurso de cada año. Teniendo en cuenta el propósito de la ley, es de importancia significativa el hecho de que el legislador hace referencia al disfrute de vacaciones anuales dentro del transcurso de cada año. Nada hay en este lenguaje que pueda interpretarse como que auto-riza al empleado a acumular año tras año las vacaciones que la ley le concede. Por el contrario, del lenguaje usado surge con bastante claridad que el legislador tenía el propósito de que el empleado disfrutara de sus vacaciones cada año. Y ciertamente ésta es la interpretación que es cónsona con el propósito que inspira esta clase de legislación. Es la misma política seguida para la industria privada evidenciada en los decretos de Salario Mínimo promulgados por la Junta de Salario Mínimo cuando ésta estaba autorizada a reglamentar las condiciones de trabajos y que quedaron vigentes por dis-posición de la Sec. 42(b) de la Ley Núm. 96 de 26 de junio de 1956 — 29 L.P.R.A. sec. 246k (b) (Supl. 1961) —. Estos decretos disponían que no se podía acumular vacaciones por más de dos años. Decreto Mandatorio Núm. 6, 29 R.&R.P.R. sec. 245n-98 (b); Decreto Mandatorio Núm. 7, Id. see. *459245n-117 (b); Decreto Mandatorio Núm. 8, Id. sec. 245n-138(b); Decreto Mandatorio Núm. 9, Id. sec. 245n-155(a); Decreto Mandatorio Núm. 12, Id. sec. 245n-195(b); De-creto Mandatorio Núm. 13, Id. sec. 245n-214 (b); Decreto Mandatorio Núm. 14, Id. see. 245n-234(a); Decreto Man-datorio Núm. 15, Id. sec. 245n-254; Decreto Mandatorio Núm. 20, Id. sec. 245n-356 (b); Decreto Mandatorio Núm. 21, Id. sec. 245n-376(b); Decreto Mandatorio Núm. 22, Id. sec. 245n-398(b); Decreto Mandatorio Núm. 23, Id. see. 245n-427 (b); Decreto Mandatorio Núm. 24, Id. sec. 245n-447(b).
El caso de Harrison v. United States, supra, presenta una situación similar a la que en éste consideramos. En aquél la ley disponía como sigue:
“Que a los empleados de la Oficina de la Imprenta del Go-bierno, ya sean empleados por pieza o de otra forma, les sea concedida una licencia, con paga, que no exceda de treinta días en cualquier año fiscal, luego de cumplir un año de servicio, y sujeta a las reglas y durante las fechas que establezca el Impre-sor Público...”
Se resolvió que esta ley no autorizaba que se acumularan las vacaciones pues se establecía en la misma que el empleado disfrutaría de 30 días de vacaciones en cada año fiscal. En-tendió la corte que este lenguaje no autorizaba la acumulación de vacaciones. Obviamente el lenguaje usado por el legis-lador puertorriqueño es todavía más claro y específico.
Ahora bien, la Asamblea Legislativa delegó en la Junta de Personal creada por la ley, Ley de Personal, See. 7— 3 L.P.R.A. see. 647 — el poder de reglamentar la concesión de licencias y demás condiciones de trabajo para los emplea-dos del servicio por oposición y del servicio sin oposición disponiendo que: “las reglas prescribirán las horas de tra-bajo, los días feriados, la asistencia y las licencias por vaca-ciones y enfermedad y las licencias especiales por causa justificada, con paga o sin paga, según fuere el caso”. *460See. 28, supra,. El reglamento promulgado por la Junta de Personal, hemos visto, permite el que un empleado acumule hasta 60 días de vacaciones. Si bien es verdad que la ley presupone que el empleado disfrute de sus vacaciones cada año, la reglamentación promulgada no vulnera el propósito que inspirara esta clase de legislación, ya que lo más que podía estar un empleado sin disfrutar de vacaciones sería por un período de dos años pues de lo contrario perdería el derecho a disfrutar de las vacaciones que acumulara en ex-ceso de 60 días.
Si hubiere alguna duda sobre la validez de la Regla-mentación promulgada por la Junta de Personal, que permite acumular vacaciones cuando la letra de la ley no lo autoriza, cabe señalar, que con posterioridad a la fecha de la promul-gación de la reglamentación, la Asamblea Legislativa aprobó la Ley Núm. 12 de 5 de mayo de 1953 y la Ley Núm. 84 de 23 de junio de 1958, enmendatoria de la primera, las cuales podría sostenerse que tuvieron el efecto de sancionar la re-glamentación promulgada por la Junta de Personal al esta-blecer que el máximo de licencia transferible es 60 días en el caso de licencia por vacaciones y de 90 días en el caso de licencia por enfermedad. La reglamentación promulgada en cuanto permite la acumulación hasta 60 días puede conside-rarse más beneficiosa para el empleado, pues le permite una acumulación razonable de vacaciones ofreciéndole así la opor-tunidad de en ocasiones tener un período más largo de descanso. Por otro lado, la regla no debe ser tan inflexible como para que pueda en ciertas circunstancias perjudicar el servicio público al obligar indefectiblemente a que a todos los empleados se les concedan anualmente vacaciones. Así entendemos que el reglamento no destruye el propósito de la legislación. Está de acuerdo con ésta. La ley y el regla-mento deben considerarse al unísono, y así consideradas las dos piezas coadyuvan al propósito legislativo.
*461Es pertinente dejar consignado que teniendo presente el propósito legislativo al aprobar esta clase de legislación, las autoridades nominadoras deben estar atentas para ofrecer a los empleados la oportunidad de disfrutar de las vacacio-nes que la ley le concede y que dentro de la necesidad del servicio deben insistir en que éstos disfruten anualmente del período de descanso.
Por lo expuesto anteriormente se hace innecesario considerar la segunda cuestión al efecto de si procedía acre-ditarle vacaciones por los días que el demandante disfrutaría de licencia antes de ser efectiva su renuncia ya que en el supuesto de que así fuera, sería académico el resolverlo pues no podría disfrutarlas ya que serían en exceso de 60 días en un año natural.
Se revocará la sentencia que dictó el Tribunal Superior, Sala de San Juan, con fecha 16 de mayo de 1958, y se dictará otra con los siguientes pronunciamientos: (a) Habiendo el demandante disfrutado de sesenta días de licencia por vaca-ciones acumuladas no procede la concesión de la licencia adi-cional en exceso de los sesenta días disfrutados y (b) Las disposiciones de los Incisos b y c del Reglamento de Personal —9 R.&R.P.R. see. 61¡.7-111¡. — son válidas.
El Juez Asociado Señor Blanco Lugo concurre en el re-sultado. El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurren los Jueces Asocia-dos Señores Belaval y Hernández Matos.